EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Brennan on 2/8/2021.

The application has been amended as follows: 

Claims 7-20 are canceled.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Kemper (US 2016/0106628).  Kemper discloses the bottle assembly having a container (802, fig 14) as claimed, a collar (832, fig 14) and a vent assembly (882, figs 12a, 12b, 14, 15) comprising a vent insert including at least one lateral vent (934), a vent opening (936, fig 12a) in flow communication with the lateral vent.  
Kemper does not discloses wherein the perimeter wall defines an annular gap extending circumferentially around the vent insert, wherein the at least one vent opening is in flow communication with the at least one lateral vent and the annular gap such that air is allowed to flow from the annular gap into the lateral vent through the vent opening, wherein the annular gap is defined between the collar assembly and the vent assembly, as required by claim 1.
The regions between ribs 912 and 926 could be considered an annular gap, but as illustrated in at least figure 15, the lip/rib 912 sits on top of the container rim.  Thus any gap would be between the container wall and the vent assembly; not between the collar and vent assembly as required by the claim.  Further, there is no reference of record that would, absent impermissible hindsight, have motivated a person of ordinary skill in the art to have modified Kemper to include the above feature. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/Primary Examiner, Art Unit 3733